APPLICATION FOR REHEARING.
Decided April 30th, 1947.
OPINION
By THE COURT
This is an application by defendant-appellant for a re-' hearing in which it is contended that we did not consider all of the assignments of error. In our opinion we made the following statement:
“Numerous assignments of error are set forth by the appellant but only one of which is discussed in the appellant’s brief, and we shall confine our remarks to this one assignment.”
We will adhere to our former ruling and all other assigned errors are overruled.
The application for a rehearing is denied.
WISEMAN, PJ, MILLER and HORNBECK, JJ, concur.